Citation Nr: 0711880	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  03-20 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.

2. Entitlement to an evaluation in excess of 40 percent for 
second and third degree burn scars, left leg and foot.

3.  Entitlement to a compensable evaluation for skin graft 
scars, right thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island which in part continued a 10 percent 
disability rating for bilateral hearing loss, a 40 percent 
disability rating for second and third degree burn scars of 
the left leg and foot and the 0 percent rating for a skin 
graft scar of the right thigh.

While the veteran indicated in a January 2003 letter that he 
wanted a hearing before the Board, in his July 2003 VA Form 
9, he clarified that he did not want a hearing before the 
Board.

The issues of entitlement to an evaluation in excess of 40 
percent for second and third degree burn scars, left leg and 
foot and entitlement to a compensable evaluation for skin 
graft scars, right thigh are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has level II hearing loss in the left ear and 
level IX hearing loss in the right ear.


CONCLUSION OF LAW

Hearing loss is no more than 10 percent disabling.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated May 2006, the AOJ informed the veteran of 
the medical and other evidence needed to substantiate his 
claims for service connection and increased ratings, what 
medical or other evidence he was responsible for obtaining, 
and what evidence VA would undertake to obtain.  The letter 
also informed the veteran that he was to provide VA 
information describing additional information or the 
information itself.  This notice served to tell him to submit 
relevant records in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
The May 2006 letter provided notice regarding all five of the 
Dingess elements.

VCAA notice should be provided to a claimant prior to the 
initial decision on the claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Here, the notice was provided 
after the initial decision.  The timing deficiency was cured 
by the RO's readjudication of the claim after the notice was 
provided.  Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claims and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Additionally, the veteran underwent VA examinations in 
November 1998, October 2002, April 2004 and October 2006.  

There is no reasonable possibility that further assistance 
would aid in substantiating the claims.  U.S.C.A. 
§5103A(a)(2) (West 2002).



Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1; 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

The Board notes that the provisions of 38 C.F.R. § 3.383 were 
changed effective December 6, 2002.  See 69 Fed. Reg. 48,148-
48,150 (August 9, 2004).  The Board also notes that the 
purpose of this amendment was to implement a statutory 
provision of the Veterans Benefits Act of 2002, Public Law 
107-330, which authorized payment of compensation when a 
veteran has deafness in one ear to a compensable degree as a 
result of service-connected disability and deafness in the 
other ear as a result of non-service-connected disability.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In November 1998, the veteran underwent a VA examination to 
evaluate the severity of his hearing loss.

On the authorized audiological evaluation in November 1998 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
55
60
55
LEFT
65
75
65
75

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 96 percent in the left ear.

In October 2002, the veteran underwent a VA examination to 
evaluate the severity of his hearing loss.  He presented with 
complaints of decreased hearing.

On the authorized audiological evaluation in October 2002 
pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
70
60
70
75
LEFT
30
55
55
55

Speech audiometry revealed speech recognition ability of 48 
percent in the right ear and of 96 percent in the left ear.

In April 2004, the veteran underwent another VA examination 
for his hearing loss.  The examiner noted reviewing the 
November 1998 and October 2002 VA audiological examinations 
and stated that the November 1998 examiner reversed the left 
and right ear thresholds when transcribing the assessment to 
the note.  The examiner concluded that the current test 
results were consistent with the two previous original 
audiograms.

On the authorized audiological evaluation in April 2004, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
70
70
70
80
LEFT
35
60
60
65

Speech audiometry revealed speech recognition ability of 50 
percent in the right ear and of 94 percent in the left ear.

In October 2006, the veteran underwent a VA examination for 
decreased hearing as he reported experiencing decreased 
hearing since his last VA examination in April 2004.

On the authorized audiological evaluation in October 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
75
70
70
80
LEFT
50
65
60
70

Speech audiometry revealed speech recognition ability of 48 
percent in the right ear and of 94 percent in the left ear.

Analysis

Levels of hearing loss are determined by considering the 
average pure tone threshold and speech discrimination 
percentage scores.  38 C.F.R. § 4.85(b), Table VI (2006).  
Disability ratings are assigned by combining a level of 
hearing loss in each ear. 38 C.F.R. § 4.85, Table VII (2006); 
see Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

Exceptional patterns of hearing loss, defined in 38 C.F.R. 
§ 4.86 (2006), may be evaluated on the basis of puretone 
threshold averages, it that method results in a higher 
evaluation.  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa. 38 C.F.R. § 4.86(a) (2006).

As noted by the April 2002 VA examiner, the November 1998 
examiner reversed the left and right ear thresholds when 
transcribing her note.  Assigning the hearing thresholds to 
their proper ear demonstrates hearing levels that were 
consistent with other VA examinations.  The Board has 
switched the November 1998 examination thresholds to their 
proper ear when evaluating the veteran's hearing loss.  

The results of the audiometric test conducted in November 
1998 demonstrate Level VII hearing in the right ear and Level 
I hearing in the left ear under Table VI.  However, the 
veteran had an exceptional pattern of hearing loss in his 
right ear under 38 C.F.R. § 4.86(a).  Applying table VIa to 
the right ear hearing loss yields level IV hearing loss.  The 
evaluation is 0 percent using Table VIa.

The results of the audiometric test conducted in October 2002 
demonstrate Level VIII hearing in the right ear and Level I 
hearing in the left ear under Table VI.  However, the veteran 
had an exceptional pattern of hearing loss in his right ear 
under 38 C.F.R. § 4.86(a).  Applying table VIa to the right 
ear hearing loss yields level II hearing loss.  The 
evaluation is 0 percent using Table VIa.

The results of the audiometric test conducted in April 2004 
demonstrate Level VIII hearing in the right ear and Level I 
hearing in the left ear under Table VI.  However, the veteran 
had an exceptional pattern of hearing loss in his right ear 
under 38 C.F.R. § 4.86(a).  Applying table VIa to the right 
ear hearing loss yields level IV hearing loss.  The 
evaluation is 0 percent using Table VIa.

The results of the most recent audiometric test conducted in 
October 2006 demonstrate Level IX hearing in the right ear 
and Level II hearing in the left ear under Table VI.  
However, the veteran had an exceptional pattern of hearing 
loss in his right ear under 38 C.F.R. § 4.86(a).  Applying 
table VIa to the right ear hearing loss yields level VI 
hearing loss.  The evaluation is 10 percent using Table VIa.

The November 1998, October 2002, April 2004 and October 2006 
examinations provide the findings in accordance with the 
requirements of 38 C.F.R. § 4.85.  None of the tests provide 
a basis for awarding an evaluation in excess of 10 percent.  
38 C.F.R. §§ 4.7, 4.21 (2006).  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular scheduler standards.  The veteran has not 
demonstrated that his ear hearing loss results in marked 
interference in employment.  Additionally, hearing loss has 
not required any, let alone frequent, periods of 
hospitalization.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).

As the examinations show that the veteran does not meet the 
criteria for a rating in excess of 10 percent disabling, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 10 percent for bilateral hearing loss.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.7, 
4.21 (2006).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss is denied.


REMAND

The veteran's most recent VA examination for his service 
connected scarring took place in October 2002.   The veteran 
is entitled to a new VA examination where there is evidence 
that the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The veteran, through his representative contends that the 
left foot and leg disabilities, and right thigh disability 
have worsened.  The representative pointed to a July 2004, VA 
treatment record in which it was noted that the veteran's 
fourth and fifth digit had progressed with further 
contracture and additional hallux had also begun to contract 
dorsally.   The podiatrist concluded that the contracture of 
the hallux was most likely due to the veteran's previous burn 
injury and scarring.  The assessment was progression and 
worsening of fourth and fifth digit contracture.

The representative also pointed to a January 2006, VA 
outpatient treatment report that the veteran had complaints 
of swelling in his right groin area that had increased in 
size over the past few months.  The veteran felt a dull pain 
on exertion.  The assessment was an epidermal inclusion cyst.

It is also unclear from the record how far the scars extend 
up the left leg.  See 38 C.F.R. § 4.68 (2006).  Higher 
evaluations are potentially available for burn scars located 
in widely dispersed areas, such as the anterior and posterior 
areas of the leg.  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2006).

Because there is evidence of worsening since the last 
evaluation and the veteran claims, the veteran is entitled to 
a new examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to ascertain the current 
extent and severity of the service-
connected scars of his right thigh and 
left leg and foot.  The examiner must 
review the claims file in conjunction 
with the examination, and note such 
review.  

The examiner must provide a description 
of the scars in terms of their areas (in 
square inches or metric equivalent) and 
locations.  The examiner should also note 
whether the scar involves associated 
tissue damage or limitation of function 
of an affected part.  Such limitation 
should be specified.

2.  Then, the claim should be re-
adjudicated.  If any benefit remains 
denied, a supplemental statement of the 
case should be issued, before the case is 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


